t c memo united_states tax_court eliane olson petitioner v commissioner of internal revenue respondent docket no filed date berkley rasband for petitioner david p monson for respondent memorandum opinion armen special_trial_judge this matter is before the court on respondent's motion to dismiss for lack of jurisdiction and to strike partnership items respondent's motion to dismiss the issues to be decided are whether the affected items notice_of_deficiency issued to petitioner is valid and if so whether this court has jurisdiction in an affected items proceeding to determine whether petitioner is entitled to innocent spouse relief with respect to partnership items background some of the facts have been stipulated and they are so found in petitioner eliane olson petitioner was married to robert c olson mr olson petitioner and mr olson were divorced in from until at least date petitioner resided pincite s newton street littleton colorado the newton street address from date until at least date mr olson resided pincite e irish lane littleton colorado the irish lane address although the record does not indicate mr olson's place of residence in to it is clear that he did not reside with petitioner notwithstanding the existence of some marital discord petitioner and mr olson filed a joint federal_income_tax return for in mr olson was a partner with a 2374-percent interest in a partnership known as computer graphics partners ltd pacific computer graphics on their income_tax return for petitioner and mr olson deducted mr olson's distributive_share of the loss claimed by computer graphics on its partnership return for that year computer graphics was formed after date accordingly the examination of computer graphics' taxable_year was required to be made and was in fact made pursuant to the unified partnership audit and litigation procedures set forth in sec_6221 through tax equity and fiscal responsibility act of tefra publaw_97_248 96_stat_324 petitioner's name and address do not appear on the schedule_k-1 that was filed with the partnership's return for further there is no indication on the schedule that petitioner had any interest in computer graphics petitioner never provided any information to the commissioner pursuant to sec_6223 or sec_301_6223_c_-1t b temporary proced and admin regs fed reg date that she had any interest in computer graphics the partnership proceeding in date and pursuant to sec_6223 respondent mailed mr olson a notice of beginning of administrative_proceeding nbap regarding the examination of computer graphics' partnership return for the nbap was addressed to mr olson and was mailed to the address set forth on schedule_k-1 of the partnership return unless otherwise indicated all section subchapter and chapter references in this opinion are to the internal_revenue_code as amended on date and pursuant to sec_6223 respondent mailed a notice of final_partnership_administrative_adjustment fpaa to computer graphics' tax_matters_partner tmp regarding the partnership's taxable_year approximately one month later on date and pursuant to sec_6223 and d respondent mailed a copy of the fpaa to petitioner and mr olson at mr olson's irish lane address the copy of the fpaa that was sent to petitioner and mr olson was addressed to robert c and eliane olson because petitioner and mr olson had filed a joint federal_income_tax return for by virtue of sec_6231 petitioner is deemed to be a partner for purposes of the unified partnership audit and litigation procedures in date a petition_for_readjustment of partnership items was filed in response to the fpaa that respondent had previously issued in respect of computer graphics' taxable_year the petition which was assigned docket no was filed by a partner other than petitioner or mr olson and it served to commence a partnership level proceeding the partnership proceeding pursuant to sec_6231 the term partner includes not only a partner in the partnership but any other person whose income_tax_liability is determined in whole or in part by taking into account directly or indirectly partnership items of the partnership by virtue of sec_6013 the liability for income_tax in respect of a joint_return filed by a husband and wife is joint_and_several on date the court entered an order and order of dismissal and decision the final order in the partnership proceeding the final order dismissed the partnership proceeding and sustained respondent's adjustments as determined in the fpaa on date a computational adjustment was assessed against petitioner the computational adjustment was made to record the change in petitioner's tax_liability resulting from the court's final order dismissing the partnership proceeding and sustaining the partnership items relating to computer graphics for see sec_6226 the affected items proceeding on date respondent mailed petitioner a notice_of_deficiency in which respondent determined that for petitioner was liable for additions to tax for negligence under sec_6653 and sec_6653 and an addition_to_tax for a substantial_understatement_of_income_tax under sec_6661 these additions to tax are affected items because they are based on tax owing by petitioner as a result of adjustments to partnership items appearing on computer graphics' partnership return for petitioner timely filed a petition for redetermination with respect to the affected items notice_of_deficiency in the petition petitioner claims that she is entitled to relief as an innocent spouse with respect to both the computational adjustment relating to the partnership items and the additions to tax as previously indicated respondent has filed a motion to dismiss in this motion respondent moves to dismiss for lack of jurisdiction and to strike those allegations set forth in the petition that pertain to petitioner's liability for partnership items for respondent does not dispute that petitioner is entitled to raise the innocent spouse defense as to the additions to tax determined in the affected items notice_of_deficiency discussion in general the tax treatment of any partnership_item is determined at the partnership level pursuant to the unified_audit and litigation procedures set forth in sec_6221 through tefra sec_402 96_stat_648 the tefra procedures apply with respect to all taxable years of a partnership beginning after date 87_tc_1279 87_tc_783 partnership items include each partner's proportionate share of the partnership's aggregate items of income gain loss deduction or credit sec_6231 sec_301 a - a i proced admin regs an affected_item is defined in sec_6231 as any item to the extent that such item is affected by a partnership_item 95_tc_209 there are two types of affected items id the first type of affected_item is a computational adjustment made to record the change in a partner's tax_liability resulting from the proper treatment of partnership items sec_6231 white v commissioner supra once partnership level proceedings are completed respondent is permitted to assess a computational adjustment against a partner without issuing a notice_of_deficiency sec a n c f energy partners v commissio89_tc_741 maxwell v commissioner supra pincite n the second type of affected_item is one that is dependent on factual determinations to be made at the partner level n c f energy partners v commissioner supra pincite section a a i provides that the normal deficiency procedures apply to affected items that require determinations at the partner level the additions to tax for negligence and substantial_understatement at issue in this case are examples of such affected items the court may not adjudicate computational adjustments in an affected items proceeding 100_tc_367 93_tc_730 maxwell v commissioner supra pincite palmer v commissioner tcmemo_1992_352 affd without published opinion 4_f3d_1000 11th cir indeed we have expressly held that we lack jurisdiction to consider computational adjustments in a subsequent affected items proceeding to redetermine additions to tax however in 102_tc_683 we held that a taxpayer could challenge the validity of the affected items notice_of_deficiency on the ground that respondent failed to properly notify the taxpayer partner of the underlying partnership level proceeding validity of the affected items notice_of_deficiency sec_6223 generally requires that the commissioner mail each partner whose name and address is furnished to the commissioner notice of the beginning of an administrative partnership proceeding and the final_partnership_administrative_adjustment resulting from that proceeding to comply with sec_6223 the commissioner is required to use the names addresses and profits interests of the partners shown on the partnership return for the taxable_year in issue as modified by any additional information supplied in accordance with applicable regulations sec_6223 95_tc_610 sec_301_6223_c_-1t f temporary proced admin regs fed reg date supplementing the general provisions in sec_6223 sec_301_6231_a_2_-1t a temporary proced admin regs fed reg date provides that a spouse who files a joint_return with an individual holding a separate interest in a partnership shall be treated as receiving any notice received by the individual holding the separate interest this rule_of constructive notice does not apply however if the spouse without a separate partnership_interest is identified on the partnership return or has furnished information to the commissioner with respect to his or her indirect interest in the partnership sec_301_6231_a_2_-1t a ii a and b temporary proced admin regs sec_301_6223_c_-1t b proced admin regs fed reg date petitioner contends that she was deprived of notice that the partnership action had been commenced because she was living at the newton street address on the date that the fpaa was mailed to mr olson at the irish lane address further petitioner claims that she and mr olson had a very strained relationship and that he did not inform her that he had received the fpaa we think that it is clear from our findings_of_fact that respondent properly notified petitioner of the computer graphics' partnership proceeding for the taxable_year petitioner is treated as though she was a partner in computer graphics because she filed a joint_return with mr olson who held a separate interest in computer graphics for therefore under the circumstances herein any notice of the partnership proceeding that was properly provided to mr olson is deemed to have been properly provided to petitioner sec_301 a - 1t a i temporary proced admin regs respondent properly notified mr olson of the partnership proceeding by mailing a copy of the fpaa to mr olson at his current address as of date ie the irish lane address if mr olson did not inform petitioner of the partnership proceeding it is unfortunate but as much as we may sympathize with petitioner the fact remains that respondent complied with the statutory requirements in notifying mr olson about the computer graphics' partnership proceeding and thus is deemed to have properly notified petitioner of such proceeding because petitioner was properly notified of the partnership level proceeding regarding computer graphics we hold that the affected items notice_of_deficiency is valid as to her jurisdiction regarding the innocent spouse defense in her petition petitioner claims that she is entitled to innocent spouse relief under sec_6013 with respect to not only the additions to tax determined in the affected items notice_of_deficiency but also the computational adjustment that respondent assessed against her on date respondent acknowledges that petitioner is entitled to raise the innocent spouse defense with respect to the additions to tax determined in the affected items notice_of_deficiency however respondent contends that this court lacks jurisdiction in an affected items proceeding to consider the innocent spouse defense with respect to a computational adjustment we agree with respondent as previously mentioned this court has no jurisdiction to consider challenges to computational adjustments in an affected items proceeding bradley v commissioner supra saso v commissioner supra maxwell v commissioner supra palmer v commissioner supra in the instant case petitioner is directly challenging the computational adjustment made pursuant to the dismissal of the partnership proceeding by asserting that she is not liable for the computational adjustment however petitioner has already been held liable for such adjustment by virtue of the dismissal of the partnership proceeding which dismissal served to sustain respondent's disallowance of the partnership items relating to computer graphics for it follows that we may not review petitioner's liability for the computational adjustment in the present proceeding viewing the matter from a slightly different perspective it is apparent that the provisions of sec_6013 relieving a spouse of liability in certain cases represent a defense to liability in the present case petitioner's liability for tax in respect of partnership items has already been determined accordingly we are without jurisdiction in an affected items proceeding to reconsider petitioner's liability for such tax see greene v commissioner tcmemo_1995_105 period of limitations for assessing a computational adjustment is a defense to liability for such adjustment such defense may therefore not be asserted in an affected items proceeding english v commissioner tcmemo_1990_662 in a proceeding by an individual partner based upon determinations of his tax_liability at the partner level we have no power to deal with any question relating to the validity of or defense against any adjustments set forth in the fpaa even though the determination against the individual partner is an 'affected item' ie affected by a partnership_item in view of the foregoing we hold that to the extent that petitioner is seeking relief from liability for the computational adjustment attributable to partnership items the court lacks jurisdiction to consider her claim see mann-howard v commissioner tcmemo_1992_537 see also 98_tc_265 conclusion in order to reflect the foregoing an order granting respondent's motion to dismiss for lack of jurisdiction and to strike partnership items will be issued at the hearing and on brief respondent's counsel represented that it is generally the commissioner's practice to consider administratively a taxpayer's claim that the taxpayer is entitled to innocent spouse relief with respect to a computational adjustment at the same time that such claim is considered with respect to the affected items such as additions to tax that are the subject of a petition for redetermination respondent's counsel also represented that if the innocent spouse issue is litigated it is generally the commissioner's practice to abate the tax assessed pursuant to the computational adjustment if the court decides that the taxpayer is entitled to innocent spouse relief with respect to affected items
